     Case 3:20-cv-00184-K-BK Document 7 Filed 04/27/20       Page 1 of 1 PageID 21



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

YASSER ALHAMZAWI,                          §
             Plaintiff,                    §
                                           §
v.                                         §   CIVIL CASE NO. 3:20-CV-184-K
                                           §
US CUSTOMS AND BORDER                      §
PROTECTION,                                §
             Defendant.                    §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

        IT IS THEREFORE ORDERED that this action is DISMISSED without

prejudice for failure to comply with a court order and for want of prosecution. See FED.

R. CIV. P. 41(b). The motion to proceed in forma pauperis is also DENIED.

        SO ORDERED.


        Signed April 27th, 2020.


                                               ________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE
